DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 
Claim Rejections - 35 USC § 103 – Obviousness 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (US 2004/0241110). 
Lee discloses jelly tooth whitening patches comprising peroxide. The jelly-type tooth-bleaching patch comprises a film, an adhesive applied on the film, and a moisture-proof wrapping paper adhered on the adhesive.  The adhesive comprises a coating-forming agent including polyvinyl pyrrolidone (paragraph 0019). The adhesive also comprises hydrogen peroxide. The film is flexible (paragraph 0033). The wetting agent is used at a sufficient amount to prevent the adhesive from being dried into a dry form, and its amount is preferably 10-70 wt % relative to the total weight of the adhesive. However, the amount of the wetting agent is determined depending on the kind and amount of the other components in the adhesive (paragraph 0041). A patch comprises polyvinyl pyrrolidone and hydrogen peroxide (Example 4). The patches are not dry and are jelly that are attached to a film. This would indicate that the adhesives would adhere to a user’s dental arch both the dental compositions and the backing material flex and conform to a user’s dental arch without cracking or breaking. Considering that the compositions are made from gelling agents, polyvinylpyrrolidone, one would reasonably conclude that solid putty would be a gelatinous, non-coalescent and visco-elastic solid. 
The prior discloses compositions containing an adhesive comprising a combination of a peroxide bleaching agent and polyvinyl pyrrolidone on a backing strip. Together these would provide a device as claimed instantly. 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.   It would have been obvious one of ordinary skill in the art to have made the combination since each component is taught as being useful in making the compositions of the prior art. 

Obvious-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1) Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,295,619. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as they disclose a dental composition comprising a backing material, poly-2-ethy-2-oxazoline and peroxide in the form of a gelatinous compound. The instant claims differ from the patented claims insofar as the patented claims recite a specific polymer, poly-2-ethy-2-oxazoline whereas the instant claims recite poly-2-ethy-2-oxazoline and polyvinyl pyrrolidone. The instant claims are obvious over the patented claims. 

2) Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10,646,419. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as they disclose a dental composition comprising a backing material, poly-2-ethy-2-oxazoline and peroxide in the form of a gelatinous compound. The instant claims differ from the patented claims insofar as the patented claims recite a specific polymer, poly-2-ethy-2-oxazoline whereas the instant claims recite poly-2-ethy-2-oxazoline and polyvinyl pyrrolidone. The instant claims are obvious over the patented claims. 

3) Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,789,036. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as they disclose a dental composition comprising a backing material, poly-2-ethy-2-oxazoline and peroxide in the form of a gelatinous compound. The instant claims differ from the patented claims insofar as the patented claims recite a specific polymer, poly-2-ethy-2-oxazoline whereas the instant claims recite poly-2-ethy-2-oxazoline and polyvinyl pyrrolidone. The instant claims are obvious over the patented claims. 

4) Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of USP 10,603,259 in view of Sun et al. (US 2009/0130624). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as they both recite dental treatment systems comprising poly-2-ethy-2-oxazoline or polyvinyl pyrrolidone. The instant claims are obvious over the patented claims. 

5) Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11,219,582. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as they disclose a dental composition comprising a backing material, poly-2-ethy-2-oxazoline and peroxide in the form of a gelatinous compound. The instant claims differ from the patented claims insofar as the patented claims recite a peroxide whitening agent whereas the instant claims recite whitening agents in general. The instant claims are obvious over the patented claims. 


Conclusion
Claims 1-2 are rejected.
	No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/
Primary Examiner, Art Unit 1612